DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-9, 20, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berte (US 2014/0265727).
With respect to claim 1, Berte discloses an electromechanical transducer array (Fig 1) comprising: a substrate (item 102) comprising two main cavities (gaps between the transducer elements and the substrate); two electromechanically active devices (Fig 2, item 203) attached to the substrate such that a free end of a first of the two electromechanically active device is suspended over a bottom of a first of the two main cavities and a free end of a second of the two electromechanically active device is suspended over a bottom of a second of the two main cavities (Fig 1, each of the transducer elements of the array is suspended over a cavity); a membrane (item 107) bonded to the substrate such that a first membrane section covers the first of the two main cavities and a second membrane section covers a second of the two main cavities (Fig 1), the first membrane section bonded to the first of the two electromechanically 
With respect to claim 4, Berte discloses the electromechanical transducer array of claim 1, wherein the substrate further comprises a secondary cavity (regions between the piezoelectric elements and the membranes), and wherein a first step is formed at a location between the secondary cavity and the first of the two main cavities (Fig 1 – step on which the piezoelectric elements are attached).
With respect to claim 5, Berte discloses the electromechanical transducer array of claim 1, wherein the substrate further comprises a channel (region between piezoelectric elements and the membranes), and wherein a second step is formed at a location between the channel and the second main cavity (Fig 1)
With respect to claim 7, Berte discloses the electromechanical transducer array of claim 1, wherein the first membrane section is mechanically isolated from the second membrane section such that the first membrane section and the second membrane section move independently (Fig 1).
With respect to claim 8, Berte discloses an ultrasonic transducer (Fig 1) comprising: a substrate (item 102) comprising a main cavity (region between piezoelectric elements and the substrate); an electromechanically active device (Fig 2, item 203) attached to the substrate such that a free end of the electromechanically active device is suspended over a bottom of the main cavity (Fig 1); and a membrane (item 107) section bonded to the substrate and the electromechanically active device (Fig 1).
With respect to claim 9, Berte discloses the ultrasonic transducer of claim 8, wherein the electromechanically active device comprises a laminate material (Fig 2).
With respect to claim 20, Berte discloses the ultrasonic transducer of claim 8, wherein the membrane section is bonded to the substrate around the main cavity such that the membrane section covers the main cavity (Fig 1).
With respect to claim 21, Berte discloses the ultrasonic transducer of claim 8, wherein the membrane is bonded to the electromechanically active device at the free end of the electromechanically active device such that vibration of the electromechanically active device at ultrasonic frequency causes the membrane section to vibrate at ultrasonic frequencies (Fig 1, Abstract).
With respect to claim 23, Berte discloses the ultrasonic transducer of claim 8, wherein the substrate comprises aluminum, copper, silicon/aluminum alloy, or silicon (Paragraph 16).
With respect to claim 24, Berte discloses the ultrasonic transducer of claim 8, further comprising a rigid mass (item 108) bonded to the ultrasonic transducer (Fig 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10-15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Berte in view of Choi et al. (US 2017/0033275).
With respect to claim 2, Berte discloses the electromechanical transducer array of claim 1.
Berte does not disclose a PCB bonded to the substrate.
Choi et al. teaches a piezoelectric ultrasonic transducer that includes a PCB (item 70) bonded to the substrate (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the circuit board of Choi et al. with the ultrasonic transducer of Berte for the benefit of more efficiently making the electrical connections (Paragraphs 43-45 of Choi et al.).
With respect to claim 3, the combination of Berte and Choi et al. discloses the electromechanical transducer array of claim 2. Berte discloses a rigid mass (item 108) bonded to the substrate or the PCB (Fig 1).
With respect to claim 10, Berte discloses the ultrasonic transducer of claim 8.
Berte does not disclose that the electromechanically active device comprises an electrically passive material bonded to an electrically active material.
Choi et al. teaches a piezoelectric ultrasonic transducer that includes an electrically passive material (item 70, base material of the circuit board) bonded to an electrically active material (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the circuit board of Choi et al. with the ultrasonic transducer of Berte for the benefit of more efficiently making the electrical connections (Paragraphs 43-45 of Choi et al.).
With respect to claim 11, the combination of Berte and Choi et al. discloses the ultrasonic transducer of claim 10. Berte discloses that the electrically active material comprises a piezoceramic (Fig 2, item 203).
With respect to claim 12, the combination of Berte and Choi et al. discloses the ultrasonic transducer of claim 11. Berte discloses that the substrate further comprises a secondary cavity (regions between piezoelectric elements and the membranes) at least partially overlapping the main cavity (Fig 1). Choi et al. discloses that the secondary cavity is shallower than the main cavity (Fig 1).
With respect to claim 13, the combination of Berte and Choi et al. discloses the ultrasonic transducer of claim 12. Berte discloses that a first step is formed at a location where the secondary cavity overlaps the main cavity (Fig 1).
With respect to claim 14, the combination of Berte and Choi et al. discloses the ultrasonic transducer of claim 13. Berte discloses that the substrate further comprises a channel (regions between piezoelectric elements and membranes) at least partially overlapping the secondary cavity, wherein the channel is shallower than the secondary cavity (Fig 1).
With respect to claim 15, the combination of Berte and Choi et al. discloses the ultrasonic transducer of claim 14. Berte discloses that a second step is formed at a location where the channel overlaps the secondary cavity (Fig 1).
With respect to claim 25, Berte discloses the ultrasonic transducer of claim 24, wherein the rigid mass (item 108) is bonded to the substrate (Fig 10).
Berte does not disclose that the rigid mass is bonded to the PCB and to the substrate.

Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the circuit board of Choi et al. with the ultrasonic transducer of Berte for the benefit of more efficiently making the electrical connections (Paragraphs 43-45 of Choi et al.).
Allowable Subject Matter
Claims 6, 16-19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art does not disclose or suggest “a first via disposed in the first step and second via disposed in the second step, and wherein the first of the two electromechanically active devices comprises a first electrode bonded to the first via and a second electrode bonded to the second via” in combination with the remaining elements of claim 6.
The prior art does not disclose or suggest “wherein the substrate further comprises a first via disposed in the first step and a second via disposed in the second step” in combination with the remaining elements of claim 16.
The prior art odes not disclose or suggest “wherein the substrate further comprises a first trench and a second trench, the first trench creating a flat riser for the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837